                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                          Case No. 18-CR-156

JODI L. JOSEPH,

                      Defendant.


             ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE


       On June 20, 2018, Wisconsin State Troopers stopped Defendant Jodi L. Joseph’s car as

part of an ongoing investigation into drug trafficking. Joseph was driving, and she and her

passenger, Dalton Flessert, were returning to their home in Manitowoc from California, where a

locked safe containing some 26 pounds of methamphetamine had been placed in the trunk of

Joseph’s car for delivery to distributors in Wisconsin. The methamphetamine was 99% pure and

had a street value of at least $500,000. Joseph had agreed to transport the safe that she knew

contained a significant quantify of a controlled substance in return for a quarter pound of

marijuana.

       Taking into consideration her cooperation and her significant health problems, Joseph was

allowed to plead guilty to attempted possession with intent to distribute marijuana and sentenced

to 14 months in the custody of the Bureau of Prisons (BOP). A separate charge of possession with

intent to distribute more than 50 grams of methamphetamine and a corresponding conspiracy

count, each of which would have subjected Joseph to a mandatory minimum sentence of 10 years

in prison, were dismissed as part of the plea agreement. Currently before the court is Joseph’s

motion for compassionate release. Joseph notes that it has been more than thirty days since she



         Case 1:18-cr-00156-WCG Filed 06/17/20 Page 1 of 4 Document 96
filed her administrative request for release with the warden of the facility where she is currently

housed.

       In support of her motion, Joseph notes she has completed roughly half of her sentence. She

contends that two reasons warrant her immediate release. First, she suffers from numerous serious

health issues, most significantly Type 1 Diabetes Mellitus, for which she is insulin dependent.

While on pretrial release during the pendency of the case, Joseph had her pancreas and spleen

removed at UW Hospital and was hospitalized several times thereafter. She is currently taking

eight different medications. In addition to her diabetes, Joseph’s medical records indicate she has

a variety of other medical conditions and surgeries, including treatment for chronic pancreatitis, a

pulmonary embolism, a cholecystectomy (gall-bladder removal), a hysterectomy, a splenectomy

(spleen removal), an appendectomy, and a left ankle reconstruction. These health issues, Joseph

argues, make her highly vulnerable to the effects of COVID-19 and raise a serious risk of death in

the confined and crowded setting of prison.

       The second reason her motion should be granted, Joseph contends, is that the prison where

she is incarcerated has been significantly impacted by COVID-19. Joseph states she is housed at

FMC-Carswell in Fort Worth, Texas. All visitation at Carswell is cancelled, she notes, and

according to the BOP website, FMC-Carswell reports one confirmed inmate case and one inmate

death due to COVID-19. She argues that this shows the virus has infiltrated FMC-Carswell and

suggests that further infections are almost certainly inevitable given limited testing, the

asymptomatic nature of the virus in many people, the crowded conditions within any prison, and

staff members going back and forth into the community every day.

       Upon receipt of Joseph’s motion, the court invited both the Government and U.S. Probation

to respond. The Government advised the court it would take no position on Joseph’s request and

leave the decision for the court’s discretion. Probation noted that according to the BOP website,
                                                 2

          Case 1:18-cr-00156-WCG Filed 06/17/20 Page 2 of 4 Document 96
as of May 27, 2020, FMC-Carswell, which is an administrative security federal medical center

with an adjacent minimum-security satellite camp, has no active positive cases and one death from

COVID-19. Sheboygan County, Wisconsin, on the other hand, where Joseph plans to live with

her niece upon her release, reports 78 positive cases and three deaths. Probation also states that

Joseph is due to be released on September 22, 2020, and it has already approved her release plan

in preparing for her release on that date.

       As applicable here, 18 U.S.C. § 3582(c)(1)(A)(i) authorizes a sentencing court to reduce a

defendant’s sentence upon a finding that “extraordinary and compelling reasons warrant such a

reduction.” The court finds such reasons exist in this case. Joseph’s serious health condition

makes her particularly vulnerable to the COVID-19 virus. Although the BOP appears to be taking

extraordinary steps to prevent an outbreak of the virus, its spread within a prison environment, if

an outbreak occurs, could be rapid and deadly for Joseph. It is true that there seems to be

proportionately fewer COVID-19 cases in Fort Worth than in Sheboygan, but the lack of testing

may mask the degree to which the virus may already be present in the community among

asymptomatic persons.

       Joseph, now age 51, has already served half her sentence, and little is to be gained by

holding her in an environment in which there exists a heightened risk to her health. She has no

history of violence and poses no genuine risk to the safety of the public. Any attempt to re-involve

herself in the drug culture, assuming it does not kill her, can be prevented by the conditions of

supervision the court has imposed. And while the magnitude of the originally charged offenses is

great, considering the amount of methamphetamine Joseph was transporting, her culpability as a

courier, kept largely in the dark as to the amount she was transporting, is reflected in the reduced

charge to which she ultimately entered her plea of guilty.



                                                 3

         Case 1:18-cr-00156-WCG Filed 06/17/20 Page 3 of 4 Document 96
       Based on the foregoing, the court finds that there are extraordinary and compelling reasons

that warrant a reduction of Joseph’s sentence. The motion is therefore granted and her sentence is

reduced to time served. Joseph is to be released upon transportation being arranged for her from

FMC-Carswell in Texas to her niece’s home in Sheboygan, Wisconsin.

       SO ORDERED at Green Bay, Wisconsin this 17th day of June, 2020.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, District Judge
                                                    United States District Court




                                                4

         Case 1:18-cr-00156-WCG Filed 06/17/20 Page 4 of 4 Document 96
